Citation Nr: 0208105	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  97-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1996.  

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for pes planus.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1998.


FINDINGS OF FACT

1.  Bilateral pes planus clearly preexisted the veteran's 
entry to active military service, thereby rebutting the 
presumption of soundness at induction.  

2.  Preexisting pes planus underwent no permanent increase in 
severity during his period of active military service.  


CONCLUSION OF LAW

Preexisting bilateral pes planus was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.306(a)(b)(c) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran reported a history of foot trouble at time of 
examination prior to entry into service in September 1987.  
Specifically, it was noted that he was flatfooted as a child.  
He had "no problems now."  During service, he was seen in 
March 1989 for complaints of bilateral foot pain due to 
exposure to the cold.  He was given a disability profile of 
four days in indoor duty.  When examined in 1991, he again 
was noted to have a history that included foot trouble.  No 
chronic foot disorder was reported.  In March 1994, he was 
treated for plantar/arch pain in the right foot of 4 months' 
duration.  X-ray of the right foot was negative.  

In November 1995, shortly before separation from service, the 
veteran filed a claim for benefits.  He indicated that he had 
worn arch supports in his shoes during service.  

In February 1996, the RO denied a claim for service 
connection for pes planus noting that this disorder 
preexisted service and there was no aggravation of this 
condition during service.  The veteran submitted a notice of 
disagreement and this appeal ensued.  

When examined by VA in February 1997 the veteran gave a 
medical history that included knowledge that he always had 
flat feet.  However, he stated that after being in service 
for a year, his feet began to bother him more.  He was fitted 
for arch supports which helped considerably.  Examination of 
the feet showed normal contour.  The arch of the foot was not 
high, but it was of moderate height.  The heel was in good 
alignment.  The forefoot was slightly adducted.  There was no 
true pronation of the foot.  There was a full range of 
movement of the ankle and foot joints, and there was no pain 
on doing such.  The veteran indicated that he continued to 
use arch supports.  

The examiner's diagnoses included that the veteran's feet 
were flat, but not truly pronated.  The examiner opined that 
this condition was not of service origin and that there was 
no significant aggravation.  He concluded that, "They in 
fact do appear to be structurally good feet."  

Subsequently dated treatment records from 1998 and 1999 
essentially reflect treatment for other disorders, to include 
the veteran's service-connected right middle finger and for a 
nonservice-connected low back problem.  

At a personal hearing in June 1998, the veteran provided 
testimony in support of his claim.  He testified that his 
bilateral pes planus resulted in knee pain.  If he did not 
wear his arch supports for even half a day, his feet hurt.  
Hearing [Hrg.] Transcript [Tr.], pg. 7.  He soaked his feet 
to relieve the pain which went all the way to his knees.  Tr. 
at 8.  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
findings that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2001).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to service connection for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as a VA examination report.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  In fact, the RO, in its April 2002 
supplemental statement of the case, provided and addressed 
the provisions of the VCAA.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

In the present case, at the time of the veteran's service 
entrance examination in September, there was noted the 
presence of flat feet since the veteran was a child.  While 
the veteran was seen in 1989 and 1994 for foot complaints, 
during active military service, at the time of postservice VA 
examination in February 1997, his feet were noted to be flat, 
but not truly pronated.  The examiner opined at that time 
that this condition was not incurred during military service 
and that there was no significant aggravation indicated.  
Additional treatment records are silent as to continued 
problems or manifestations associated with the feet although 
the veteran has testified that he has to wear his arch 
supports or suffer from pain that radiates from his feet into 
his knees.  

Based on the evidence of record, it is clear that the 
veteran's pes planus preexisted his entry upon active 
service.  It is not otherwise contended.  The service medical 
records show the veteran reported a history of foot trouble 
at entrance into service and it was recorded that he had flat 
feet since childhood.  

In fact, at the time of the 1997 VA examination, the veteran 
indicated that he had flat feet prior to service, but that 
they did not significantly bother him prior to service.  

Similarly clear is that the veteran's pes planus underwent no 
permanent increase in severity during his period of service.  
This is particularly the case given the insignificant 
clinical findings at the time of examination in 1997, and the 
lack of treatment for foot problems in recent years.  There 
simply are no objective signs of any worsening of the 
veteran's condition in service.  Under such circumstances the 
veteran's claim for service connection for bilateral pes 
planus must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for pes planus is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

